
	
		I
		112th CONGRESS
		2d Session
		H. R. 6262
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Loebsack (for
			 himself, Mr. Boswell, and
			 Mr. Garamendi) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief to middle-class families, small businesses, and family
		  farms.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Middle Class and Small Business
			 Tax Relief Act of 2012.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; etc.
					Sec. 2. Permanent extension of certain 2001 tax relief for
				middle-class families, small businesses, and family farms.
					Sec. 3. Permanent extension of 2003 tax relief for middle-class
				families, small businesses, and family farms.
					Sec. 4. Temporary extension of 2009 tax relief.
					Sec. 5. Temporary extension of estate tax relief.
					Sec. 6. Temporary extension of increased alternative minimum
				tax exemption amount.
					Sec. 7. Temporary extension of alternative minimum tax relief
				for nonrefundable personal credits.
				
			2.Permanent
			 extension of certain 2001 tax relief for middle-class families, small
			 businesses, and family farms
			(a)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 is amended—
				(1)by striking
			 this Act shall not apply— and all that follows through in
			 the case of title V, in subsection (a) and inserting title V
			 shall not apply, and
				(2)by striking years, in
			 subsection (b).
				(b)Application to
			 certain high-Income taxpayers
				(1)Income tax
			 rates
					(A)Treatment of 25-
			 and 28-percent rate bracketsParagraph (2) of section 1(i) is amended to
			 read as follows:
						
							(2)25-
				and 28-percent rate bracketsThe tables under subsections (a), (b), (c),
				(d), and (e) shall be applied—
								(A)by substituting
				25% for 28% each place it appears (before the
				application of subparagraph (B)), and
								(B)by substituting
				28% for 31% each place it
				appears.
								.
					(B)33-
			 and 35-percent rate bracketsSubsection (i) of section 1 is
			 amended by redesignating paragraph (3) as paragraph (6) and by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)Applicable
				amounts in the fourth rate bracket
								(A)In
				generalIn the case of a taxpayer whose applicable amount for the
				taxable year is in the fourth rate bracket—
									(i)the rate of tax under subsections (a), (b),
				(c), and (d) on a taxpayer's taxable income in the fourth rate bracket shall be
				33 percent to the extent such income does not exceed an amount equal to the
				excess of—
										(I)the applicable amount, over
										(II)the dollar amount at which such bracket
				begins, and
										(ii)the 36 percent
				rate of tax under such subsections shall apply only to the taxpayer's taxable
				income in such bracket in excess of the amount to which clause (i)
				applies.
									(iii)Fourth rate
				bracketFor purposes of this paragraph, the term fourth
				rate bracket means the bracket which would (determined without regard to
				this paragraph) be the 36-percent rate bracket.
									(4)Applicable
				amounts in the highest rate bracket
								(A)In
				generalIn the case of a taxpayer whose applicable amount for the
				taxable year is in the highest rate bracket—
									(i)the tables under
				subsections (a), (b), (c), and (d) shall be applied by substituting
				33% for 36% each place it appears,
									(ii)the rate of tax under subsections (a), (b),
				(c), and (d) on a taxpayer's taxable income in the highest rate bracket shall
				be 35 percent to the extent such income does not exceed an amount equal to the
				excess of—
										(I)the applicable amount, over
										(II)the dollar amount at which such bracket
				begins, and
										(iii)the 39.6 percent
				rate of tax under such subsections shall apply only to the taxpayer's taxable
				income in such bracket in excess of the amount to which clause (i)
				applies.
									(B)Highest rate
				bracketFor purposes of this
				paragraph, the term highest rate bracket means the bracket which
				would (determined without regard to this paragraph) be the 39.6-percent rate
				bracket.
								(5)Applicable
				amountFor purposes of this subsection—
								(A)In
				generalThe term applicable amount means the
				excess of—
									(i)the applicable
				threshold, over
									(ii)the sum of the
				following amounts in effect for the taxable year:
										(I)the basic standard
				deduction (within the meaning of section 63(c)(2)), and
										(II)the exemption
				amount (within the meaning of section 151(d)(1)) (or, in the case of subsection
				(a), 2 such exemption amounts).
										(B)Applicable
				thresholdThe term applicable threshold means, in
				the case of any taxpayer for any taxable year, the sum of—
									(i)the base amount,
				plus
									(ii)the small
				business and family farm income of such taxpayer for such taxable year.
									(C)Base
				amountThe term base amount means—
									(i)$250,000 in the
				case of subsection (a),
									(ii)$200,000 in the
				case of subsections (b) and (c), and
									(iii)1/2
				the amount applicable under clause (i) (after adjustment, if any, under
				subparagraph (G)) in the case of subsection (d).
									(D)Small business
				and family farm income
									(i)In
				generalThe term small business and family farm
				income means, with respect to any taxpayer for any taxable year, the
				gross income of the taxpayer for such taxable year which is attributable to—
										(I)any small trade or
				business of the taxpayer (other than the trade or business of being an
				employee), or
										(II)any dividends,
				distributions, or interest received from any small business.
										(ii)Deductions
				taken into accountThe amount
				of gross income taken into account under clause (i) shall be reduced by the
				amount of any deductions properly allocable thereto.
									(iii)Small
				businessThe term small business means any
				corporation or partnership which employed an average of less than 500 employees
				on business days during the taxable year. A trade or business shall be treated
				as a small trade or business if such trade or business would be a small
				business if such trade or business was a corporation. For purposes of this
				clause, all persons treated as a single employer under subsection (b), (c),
				(m), or (o) of section 414 shall be treated as a single entity.
									(E)Inflation
				adjustmentFor purposes of this paragraph, with respect to
				taxable years beginning in calendar years after 2012, each of the dollar
				amounts under clauses (i) and (ii) of subparagraph (C) shall be adjusted in the
				same manner as under paragraph (1)(C), except that subsection (f)(3)(B) shall
				be applied by substituting 2011 for
				1992.
								.
					(2)Phaseout of
			 personal exemptions and itemized deductions
					(A)Overall
			 limitation on itemized deductionsSection 68 is amended—
						(i)by
			 striking the applicable amount the first place it appears in
			 subsection (a) and inserting the applicable threshold in effect under
			 section 1(i)(3),
						(ii)by
			 striking the applicable amount in subsection (a)(1) and
			 inserting such applicable threshold,
						(iii)by
			 striking subsection (b) and redesignating subsections (c), (d), and (e) as
			 subsections (b), (c), and (d), respectively, and
						(iv)by
			 striking subsections (f) and (g).
						(B)Phaseout of
			 deductions for personal exemptions
						(i)In
			 generalParagraph (3) of section 151(d) is amended—
							(I)by striking
			 the threshold amount in subparagraphs (A) and (B) and inserting
			 the applicable threshold in effect under section 1(i)(3),
							(II)by striking
			 subparagraph (C) and redesignating subparagraph (D) as subparagraph (C),
			 and
							(III)by striking
			 subparagraphs (E) and (F).
							(ii)Conforming
			 amendmentsParagraph (4) of section 151(d) is amended—
							(I)by striking
			 subparagraph (B),
							(II)by redesignating
			 clauses (i) and (ii) of subparagraph (A) as subparagraphs (A) and (B),
			 respectively, and by indenting such subparagraphs (as so redesignated)
			 accordingly, and
							(III)by striking all
			 that precedes in a calendar year after 1989, and inserting the
			 following:
								
									(4)Inflation
				adjustmentIn the case of any
				taxable year
				beginning
									.
							(c)Effective
			 dateExcept as otherwise provided, the amendments made by this
			 section shall apply to taxable years beginning after December 31, 2012.
			3.Permanent
			 extension of 2003 tax relief for middle-class families, small businesses, and
			 family farms
			(a)Permanent
			 extension
				(1)In
			 generalSection 303 of the
			 Jobs and Growth Tax Relief Reconciliation Act of 2003 is hereby
			 repealed.
				(2)Effective
			 dateThe repeal made by this subsection shall take effect as if
			 included in the enactment of the Jobs and Growth Tax Relief Reconciliation Act
			 of 2003.
				(b)20-Percent
			 capital gains rate for certain high-Income individuals
				(1)In
			 generalParagraph (1) of section 1(h) is amended by striking
			 subparagraph (C), by redesignating subparagraphs (D) and (E) as subparagraphs
			 (E) and (F) and by inserting after subparagraph (B) the following new
			 subparagraphs:
					
						(C)15 percent of the lesser of—
							(i)so
				much of the adjusted net capital gain (or, if less, taxable income) as exceeds
				the amount on which a tax is determined under subparagraph (B), or
							(ii)the excess (if
				any) of—
								(I)the amount of
				taxable income which would (without regard to this paragraph) be taxed at a
				rate below 36 percent (39.6 percent in the case of a taxpayer whose applicable
				amount (as defined in subsection (i)(3)) is above the dollar amount at which
				the highest rate bracket (as defined in such subsection) begins), over
								(II)the sum of the
				amounts on which a tax is determined under subparagraphs (A) and (B),
								(D)20 percent of the adjusted net capital gain
				(or, if less, taxable income) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and
				(C),
						.
				(2)Minimum
			 taxParagraph (3) of section 55(b) is amended by striking
			 subparagraph (C), by redesignating subparagraph (D) as subparagraph (E), and by
			 inserting after subparagraph (B) the following new subparagraphs:
					
						(C)15 percent of the lesser of—
							(i)so much of the
				adjusted net capital gain (or, if less, taxable excess) as exceeds the amount
				on which tax is determined under subparagraph (B), or
							(ii)the excess
				described in section 1(h)(1)(C)(ii), plus
							(D)20 percent of the adjusted net capital gain
				(or, if less, taxable excess) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and (C),
				plus
						.
				(c)Conforming
			 amendments
				(1)The following
			 provisions are each amended by striking 15 percent and inserting
			 20 percent:
					(A)Section
			 531.
					(B)Section
			 541.
					(C)Section
			 1445(e)(1).
					(D)The second
			 sentence of section 7518(g)(6)(A).
					(E)Section
			 53511(f)(2) of title 46, United States Code.
					(2)Sections
			 1(h)(1)(B) and 55(b)(3)(B) are each amended by striking 5 percent (0
			 percent in the case of taxable years beginning after 2007) and
			 inserting 0 percent.
				(3)Section 1445(e)(6) is amended by striking
			 15 percent (20 percent in the case of taxable years beginning after
			 December 31, 2010) and inserting 20 percent.
				(d)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided, the amendments made by
			 subsections (b) and (c) shall apply to taxable years beginning after December
			 31, 2012.
				(2)WithholdingThe
			 amendments made by paragraphs (1)(C) and (3) of subsection (c) shall apply to
			 amounts paid on or after January 1, 2013.
				4.Temporary
			 extension of 2009 tax relief
			(a)American
			 Opportunity Tax Credit
				(1)In
			 generalSection 25A(i) is amended by striking or
			 2012 and inserting 2012, or 2013.
				(2)Treatment of
			 possessionsSection 1004(c)(1) of division B of the American
			 Recovery and Reinvestment Tax Act of 2009 is amended by striking and
			 2012 each place it appears and inserting 2012, and
			 2013.
				(b)Child tax
			 creditSection 24(d)(4) is amended—
				(1)by striking
			 and
			 2012 in the heading and inserting
			 2012, and
			 2013, and
				(2)by striking
			 or 2012 and inserting 2012, or 2013.
				(c)Earned income
			 tax creditSection 32(b)(3) is amended—
				(1)by striking
			 and
			 2012 in the heading and inserting
			 2012, and
			 2013, and
				(2)by striking
			 or 2012 and inserting 2012, or 2013.
				(d)Temporary
			 extension of rule disregarding refunds in the administration of Federal
			 programs and Federally assisted programsSubsection (b) of
			 section 6409 is amended by striking December 31, 2012 and
			 inserting December 31, 2013.
			(e)Effective
			 datesThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
			5.Temporary
			 extension of estate tax relief
			(a)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001, as amended by this
			 Act, is amended by striking December 31, 2012 and inserting
			 December 31, 2013.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the enactment of the Economic Growth and Tax Relief Reconciliation
			 Act of 2001.
			6.Temporary extension of increased
			 alternative minimum tax exemption amount
			(a)In generalParagraph (1) of section 55(d) is
			 amended—
				(1)by striking $72,450 and all
			 that follows through 2011 in subparagraph (A) and inserting
			 $78,750 in the case of taxable years beginning in 2012,
			 and
				(2)by striking $47,450 and all
			 that follows through 2011 in subparagraph (B) and inserting
			 $50,600 in the case of taxable years beginning in 2012.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			7.Temporary extension of alternative minimum
			 tax relief for nonrefundable personal credits
			(a)In generalParagraph (2) of section 26(a) is
			 amended—
				(1)by striking or 2011 and
			 inserting 2011, or 2012, and
				(2)by striking 2011 in the heading
			 thereof and inserting 2012.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			
